Citation Nr: 0121605	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-06 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to August 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 decision by the RO.


REMAND

On November 9, 2000, while the veteran's appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See VCAA § 7(a), reprinted in 38 U.S.C.A. § 5107 (West Supp 
2001) (Historical and Statutory Notes, Effective and 
Applicability Provisions); VAOPGCPREC 11-2000, 66 Fed. Reg. 
33,311 (2001).

Under the VCAA, VA is required to make reasonable efforts to 
assist a claimant in obtaining evidence to substantiate a 
claim for VA benefits, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2001).  As 
part of the assistance required by the new law, VA is 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001).  In addition, in 
the context of a claim for disability compensation, VA must 
provide the claimant with a medical examination and/or 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).

In the present case, the record shows that the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The medical records underlying the SSA 
decision have not been obtained, however.  Consequently, 
because those records would likely be relevant to the 
veteran's claim for TDIU, a remand is required.

A remand is also required so that the veteran can be afforded 
another examination of his service-connected disability.  
This is true because, although he was afforded an examination 
in October 1999, the report does not contain a full 
discussion of the extent to which his service-connected 
disability alone impairs his ability to secure and/or follow 
a substantially gainful occupation.  38 C.F.R. §§ 4.10, 4.16 
(2000).

Finally, a remand is required so that the RO can take 
adjudicatory action on claims for secondary service 
connection that have been raised by the veteran during the 
course of this appeal.  Specifically, in a VA Form 9 (Appeal 
to Board of Veterans' Appeals), dated in March 2000, and 
during a Board hearing held at the RO in June 2001, the 
veteran made statements to the effect that he is entitled to 
TDIU, in part, because the service-connected disabilities of 
his feet have caused or aggravated disorders affecting his 
low back, knees, and right ankle.  These claims for secondary 
service connection are inextricably intertwined with the 
matter developed for appeal.  Consequently, and because the 
RO has not taken adjudicatory action on those claims for 
several years, a remand is required.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development required by 
the VCAA is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) are fully complied 
with and satisfied.

2.  As part of the development required 
under the new law, the RO should make 
efforts to obtain and associate with the 
veteran's file copies of the medical 
records underlying the veteran's award 
of SSA disability benefits.  The RO 
should also make efforts to ensure that 
all relevant records of VA treatment 
have been obtained for review, to 
include any records reflecting relevant 
VA treatment the veteran may have 
received since the time that such 
records were last procured in September 
1999.  The RO should continue efforts to 
obtain the VA records and the records 
from SSA until they are procured, unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain the records would be 
futile.  If the RO is unable to obtain 
any of the evidence, the RO should 
notify the veteran of that fact; 
identify the records that it is unable 
to obtain; briefly explain to the 
veteran the efforts it has made to 
obtain the records; and describe any 
further action to be taken on his claim.

3.  The RO should undertake any 
necessary development of the veteran's 
claims for secondary service connection 
for disorders of his right ankle, knees, 
and low back.  After the development has 
been completed, the RO should take 
adjudicatory action on those claims.  In 
so doing, the RO should address the 
question of whether new and material 
evidence has been received since the 
time that those claims were last denied.  
The veteran should be notified of the 
RO's determinations, and of his 
appellate rights, but the claims should 
be certified for appellate review if, 
and only if, he perfects an appeal of an 
adverse determination.

4.  Thereafter, the RO should review the 
record to determine whether it contains 
an examination report setting out a 
thorough discussion with regard to the 
extent to which the veteran's service-
connected disability (or disabilities) 
alone impair(s) his ability to secure 
and/or follow a substantially gainful 
occupation.  If the record does not 
contain such a report, the RO should 
arrange to have the veteran examined for 
purposes of obtaining the requested 
information.

5.  After all required notification and 
development have been completed, the RO 
should take adjudicatory action on the 
veteran's claim for TDIU.  If the 
percentage standards for an award of 
TDIU under 38 C.F.R. § 4.16(a) are not 
met, the RO should consider whether 
referral is warranted for extra-
schedular consideration under 38 C.F.R. 
§ 4.16(b).  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).

